              Case 1:19-cv-00056-RCL Document 15 Filed 06/12/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTICT OF COLUMBIA


DEMOCRACY FORWARD FOUNDATION,

                Plaintiff,

      v.                                                Civil Action No. 19-0056 (RCL)

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

                Defendant.


                                    JOINT STATUS REPORT

         Pursuant to the Court’s June 4 Minute Order, the parties hereby provide the following

 information to the Court in this Freedom of Information Act (“FOIA”) action.

         Defendant and Plaintiff have conferred in an attempt to reduce the burden of responding

 to Plaintiff’s FOIA request while providing responsive documents to Plaintiff in advance of the

 end of the current fiscal year. The parties provide the following updates since their May 10, 2019

 Joint Status Report, ECF No. 14.

         1.       Specific Contract Documents. Defendant produced requested contract

 documents on May 21, 2019.

         2.       Office of Adolescent Health (OAH). The parties had previously agreed that

 Defendant would produce responsive emails, and that Plaintiff would then request any

 attachments it wished produced in addition. On May 15, Plaintiff identified attachments for

 which it requested production. As of June 10, 2019, 466 pages of attachments remained to be

 reviewed. Defendant anticipates completing production of any responsive documents by June 30,

 2019.
             Case 1:19-cv-00056-RCL Document 15 Filed 06/12/19 Page 2 of 3



        3.       Additionally, Plaintiff informed Defendant on May 15, 2019, of redactions in the

produced emails that it contests and/or requests more information. Plaintiff will also identify

redactions in the attachments produced to date by June 14, 2019. Defendant has not yet provided

any position on these redactions, but anticipates providing a draft Vaughn index no later than

July 1, 2019. The parties will meet and confer about any disputes that can be resolved without

judicial intervention, and expect to present remaining disputes (if any) to the Court by July 24,

2019.

        4.       Office of the Assistant Secretary of Health (OASH). Per agreement of the

parties, Defendant has only provided page counts for one custodian to date, for whom it

identified a total of 14,021 responsive pages, including a substantial amount of duplicates and

attachments. Plaintiff has agreed that Defendant can produce only emails at this time, with

Plaintiff subsequently requesting any attachments it wishes to receive. Defendant anticipates

completing production of the responsive emails from the first custodian by August 14, 2019.

        In light of the foregoing, the parties propose to file a joint status report on or before July

24, 2019, updating the Court on the status of their discussions, identifying any disputed

redactions or withholdings, and proposing a schedule for further status reports or briefing as

necessary.




                                                  -2-
         Case 1:19-cv-00056-RCL Document 15 Filed 06/12/19 Page 3 of 3



       WHEREFORE, the parties propose that the Court establish a date for a further joint status

report on July 24, 2019.

       Dated: June 12, 2019

                                    Respectfully submitted,

 /s/ Jeffrey B. Dubner                      JESSIE K. LIU, DC Bar #472845
                                            United States Attorney
 Jeffrey B. Dubner, Bar #1013399
 Javier M. Guzman, Bar #462679              DANIEL F. VAN HORN, DC Bar #924092
 Democracy Forward Foundation               Chief, Civil Division
 1333 H Street NW
 Washington, DC 20005
 (202) 448-9090                       By:                                    /s/
 jdubner@democracyforward.org               W. MARK NEBEKER, DC Bar #396739
 jguzman@democracyforward.org               Assistant United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20530
                                            (202) 252-2536
                                            mark.nebeker@usdoj.gov




                                              -3-
